Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION 
Claims 1-22 are pending in the present application.
Claims 1-22 are subject to election/restriction as detailed below:

		
Election/Restrictions
	Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I.	Claims 1-13, drawn to a method for treating metabolic disorders in a subject in need thereof, the method comprising isolating circulating extracellular vesicles (EV) from a healthy donor or from media of cultured cells, and administering the EVs to the subject, under conditions sufficient to treat metabolic disorders in the subject, classifiable in class/subclass C12N 2310/141 or class 2320, subclass 30, for example.  If this Group is elected, a further election of species is required as detailed below:
Group II. 	Claims 14-17, drawn to a method for early detection of metabolic risks associated with obesity, the method comprising obtaining circulating extracellular vesicles (EVs) from a subject, measuring a concentration of EVs and/or a level of miR-191, miR-150, LINC00237, and/or sphingomyelin phosphodiesterase 3 (SMPD3) in the EVs, comparing the concentration of EVs and/or the level of miR-191, miR-150, LINC00237, and/or SMPD3 in the EVs with the EV concentration and/or level of miR-191, miR-150, LINC00237, and/or SMPD3 in EVs from a healthy control, whereby i) if the concentration of the EVs is greater than the healthy control; ii) if the level of miR-191 is greater than the healthy control; iii) if the level of miR-150 is less than the healthy control; iv) if the level of LINC00237 is less than the healthy control; v) if the level of SMPD3 is greater than the healthy control, the subject exhibits metabolic risks associated with obesity, classifiable in class/subclass C12Q 1/6883, for example.  If this Group is elected, a further election of species is required as detailed below:
Group III.	Claims 18-22, drawn to a method for treating insulin resistance and/or type-2 diabetes, the method comprising administering an inhibitor of sphingomyelin phosphodiesterase 3 (SMPD3) to a subject in need thereof, under conditions sufficient to treat insulin resistance and/or type-2 diabetes, classifiable in class/subclass C12N 15/113 or class A61K subclass 48/00, for example.  If this Group is elected, a further election of species is required as detailed below:

The inventions are distinct, each from the other, because of the following reasons:
Groups I-III are unrelated, each from the other.  Group I is drawn to a method for treating metabolic disorders in a subject in need thereof, the method comprising isolating circulating extracellular vesicles (EV) from a healthy donor or from media of cultured cells, and administering the EVs to the subject, under conditions sufficient to treat metabolic disorders in the subject and is considered to be distinct from the method for early detection of metabolic risks associated with obesity, the method comprising obtaining circulating extracellular vesicles (EVs) from a subject, measuring a concentration of EVs and/or a level of miR-191, miR-150, LINC00237, and/or sphingomyelin phosphodiesterase 3 (SMPD3) in the EVs, comparing the concentration of EVs and/or the level of miR-191, miR-150, LINC00237, and/or SMPD3 in the EVs with the EV concentration and/or level of miR-191, miR-150, LINC00237, and/or SMPD3 in EVs from a healthy control, whereby i) if the concentration of the EVs is greater than the healthy control; ii) if the level of miR-191 is greater than the healthy control; iii) if the level of miR-150 is less than the healthy control; iv) if the level of LINC00237 is less than the healthy control; v) if the level of SMPD3 is greater than the healthy control, the subject exhibits metabolic risks associated with obesity of Group II or the method for treating insulin resistance and/or type-2 diabetes, the method comprising administering an inhibitor of sphingomyelin phosphodiesterase 3 (SMPD3) to a subject in need thereof, under conditions sufficient to treat insulin resistance and/or type-2 diabetes of Group III.  The inventions are distinct if the inventions as claimed do not overlap in scope, i.e., are mutually exclusive; the inventions as claimed are not obvious variants; and the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect.  See MPEP § 806.05(j).  In the instant case, the method of Group I is distinct from the methods of Groups II and III since the method of Group I recites distinct method steps apart from the method steps of Groups II and III, which require separate search and examination.  Because these Group sets utilize unique and different method steps, the inventions are also therefore not obvious variants, and have a materially different design.  Furthermore, because these Group sets utilize unique and different method steps, the prior art applicable to one Group would not likely be applicable to another Group and the inventions in each Group are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.  Accordingly, restriction between these Groups is considered proper.  
Because these inventions are distinct for the reasons given above and have acquired a separate status in the art as shown by their different classification and have acquired a separate status in the art because of their recognized divergent subject matter, restriction for examination purposes as indicated is proper.  Also, because these inventions are independent or distinct for the reasons given above and there would be a serious burden on the Examiner if restriction were not required because the inventions require a different field of search (see MPEP 808.02), restriction for examination purposes as indicated is proper. 
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(I).




******
Election of Species
	This application contains claims directed to the following patentably distinct species of the claimed inventions: The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species.  In addition, these species are not obvious variants of each other based on the current record. 
	If Group I is elected, Applicant is required to elect a single molecular embodiment of miR-191, miR-150, LINC00237, or sphingomyelin phosphodiesterase 3 (SMPD3) for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  That is, Applicants are required to elect one miR-191, miR-150, LINC00237, or sphingomyelin phosphodiesterase 3 (SMPD3) from claim 3.  
	If Group II is elected, Applicant is required to elect a single molecular embodiment of miR-191, miR-150, LINC00237, or sphingomyelin phosphodiesterase 3 (SMPD3) for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  That is, Applicants are required to elect one miR-191, miR-150, LINC00237, or sphingomyelin phosphodiesterase 3 (SMPD3) from claim 14.  
	If Group III is elected, Applicant is required to elect a single molecular embodiment of inhibitor of sphingomyelin phosphodiesterase 3 (SMPD3) for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  That is, Applicants are required to elect one inhibitor of SMPD3 from claim 19; either GW4869, metformin, or siRNA.  
	There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
	Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species.
Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Terra C. Gibbs whose telephone number is 571-272-0758.  The examiner can normally be reached from 8 am - 5 pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. For more information about the PAIR system, see http://pair-direct.uspto.gov.

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.



/TERRA C GIBBS/Primary Examiner, Art Unit 1635